DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit programmed to…display…overlay…” in claims 2, 9 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “processing unit” has been interpreted as corresponding to a computer, as set forth in paragraph [0027] of the instant corresponding PG-Pub 2021/0338365, along with the algorithm/steps for performing the functions as described in the specification, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3, 9-10 and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9, 11, 13, 17 and 25 of copending Application No. 15/595,659 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-3, 9-10 and 21-22 of the instant application is generic to all that is recited in claims 9, 11, 13, 17 and 25 of the reference application.  That is, claims 9, 11, 13, 17 and 25 of the reference application falls entirely within the scope of instant claims 2, 9 and 21, or in other words, instant claims 2, 9 and 21 are anticipated by claims 9, 11, 13, 17 and 25 of the reference application.  Specifically, because claims 9, 11, 13, 17 and 25 of the reference application claims a radiofrequency ablation device comprising a needle array comprising multiple needles [see claim 13], displaying a real-time ultrasound image of the uterine anatomy (i.e. providing a real-time image of the uterine anatomy, wherein the real-time image is displayed), overlaying onto the real-time image a projected path of the RF device (i.e. treatment region would include a projected path), overlaying onto the real-time image a projected treatment boundary (i.e. projected treatment region; also see claim 11); recalculating the projected treatment boundary (i.e. adjusting the position of the treatment device, which adjusts a position of the treatment region on the displayed real-time image), overlaying onto the real-time image the recalculated projected treatment boundary (the projected treatment region is displayed, and therefore the recalculated/adjusted boundary is displayed as well) and delivering readiofrequency energy to treat the uterine fibroid (i.e. treating the uterine anatomy with the tissue treatment device after adjusting the safety boundary on the image), etc., as claimed in instant claims 2-3, 9-10 and 21-22, the invention of instant claims 2-3, 9-10 and 21-22 is anticipated by claims 9, 11, 13, 17 and 25 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2-3, 9-10 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6 and 11-14 of U.S. Patent No. 11,096,760. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-3, 9-10 and 21-22 of the instant application is generic to all that is recited in claims 1-2, 5-6 and 11-14 of the Patent.  That is, claims 1-2, 5-6 and 11-14 of the Patent falls entirely within the scope of instant claims 2-3, 9-10 and 21-22, or in other words, instant claims 2-3, 9-10 and 21-22 are anticipated by claims 1-2, 5-6 and 11-14 of the Patent.  Specifically, because claims 1-2, 5-6 and 11-14 of the Patent claims a radiofrequency ablation device comprising a needle array comprising multiple needles (radiofrequency ablation device and deploying multiple needles from the radiofrequency ablation device), displaying a real-time ultrasound image of the uterine anatomy (i.e. providing a real-time image of the uterine anatomy, wherein the real-time image is displayed), overlaying onto the real-time image a projected path of the RF device (i.e. projecting path is overlaid onto the real-time ultrasound image), overlaying onto the real-time image a projected treatment boundary (i.e. projected treatment boundary is overlaid onto the real-time ultrasound image); recalculating the projected treatment boundary (i.e. the projected treatment boundary is recalculated), overlaying onto the real-time image the recalculated projected treatment boundary (the projected treatment boundary is displayed, and therefore the recalculated  boundary is displayed as well) and delivering readiofrequency energy to treat the uterine fibroid (i.e. treating the uterine anatomy by delivering radiofrequency energy through the needle array), etc., as claimed in instant claims 2-3, 9-10 and 21-22, the invention of instant claims 2-3, 9-10 and 21-22 is anticipated by claims 1-2, 5-6 and 11-14 of the Patent.

Claims 2-3, 9-10 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6 and 11-14 of U.S. Patent No. 11,096,761. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-3, 9-10 and 21-22 of the instant application is generic to all that is recited in claims 1-3, 5-6 and 11-14 of the Patent.  That is, claims 1-2, 5-6 and 11-14 of the Patent falls entirely within the scope of instant claims 2-3, 9-10 and 21-22, or in other words, instant claims 2-3, 9-10 and 21-22 are anticipated by claims 1-3, 5-6 and 11-14 of the Patent.  Specifically, because claims 1-3, 5-6 and 11-14 of the Patent claims a radiofrequency ablation device comprising a needle array comprising multiple needles (radiofrequency ablation device and deploying multiple needles from the radiofrequency ablation device), displaying a real-time ultrasound image of the uterine anatomy (i.e. providing a real-time image of the uterine anatomy, wherein the real-time image is displayed), overlaying onto the real-time image a projected path of the RF device (i.e. [claim 3], projecting path is overlaid onto the real-time ultrasound image), overlaying onto the real-time image a projected treatment boundary (i.e. projected treatment boundary is overlaid onto the real-time ultrasound image); recalculating the projected treatment boundary (i.e. the projected treatment boundary is recalculated), overlaying onto the real-time image the recalculated projected treatment boundary (the projected treatment boundary is displayed, and therefore the recalculated  boundary is displayed as well) and delivering readiofrequency energy to treat the uterine fibroid (i.e. delivering radiofrequency energy from the radiofrequency generator through the needle array after the recalculating), etc., as claimed in instant claims 2-3, 9-10 and 21-22, the invention of instant claims 2-3, 9-10 and 21-22 is anticipated by claims 1-3, 5-6 and 11-14 of the Patent.

Claims 2-3, 9-10 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-8 of U.S. Patent No. 8,088,072 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-3, 9-10 and 21-22 of the instant application is generic to all that is recited in claims 1 and 7-8 of the Patent.  That is, claims 1 and 7-8 of the Patent falls entirely within the scope of instant claims 2-3, 9-10 and 21-22, or in other words, instant claims 2-3, 9-10 and 21-22 are anticipated by claims 1 and 7-8 of the Patent.  Specifically, because claims 1 and 7-8 of the Patent claims a radiofrequency ablation device comprising a needle array comprising multiple needles (i.e. deploying at least one needle), displaying a real-time ultrasound image of the uterine anatomy (i.e. providing a real-time image , which would be required to be displayed in order to be useful and provide visual confirmation), overlaying onto the real-time image a projected path of the RF device (i.e. projected treatment region would include a projected path of the deployable needle), overlaying onto the real-time image a projected treatment boundary (i.e. projected treatment region is overlaid onto the real-time ultrasound image); recalculating the projected treatment boundary (i.e. the projected treatment boundary is updated, see claims 7 and 8), overlaying onto the real-time image the recalculated projected treatment boundary (the projected treatment region is displayed, and therefore the updated region is displayed as well) and delivering radiofrequency energy to treat the uterine fibroid (i.e. deploying the needle would provide treatment of the fibroid), etc., as claimed in instant claims 2-3, 9-10 and 21-22, the invention of instant claims 2-3, 9-10 and 21-22 is anticipated by claims 1 and 7-8 of the Patent.

Claims 2-3, 9-10 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 9 of U.S. Patent No. 8,262,577. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-3, 9-10 and 21-22 of the instant application is generic to all that is recited in claims 1-2 and 9 of the Patent.  That is, claims 1-2 and 9 of the Patent falls entirely within the scope of instant claims 2-3, 9-10 and 21-22, or in other words, instant claims 2-3, 9-10 and 21-22 are anticipated by claims 1-2 and 9 of the Patent.  Specifically, because claims 1-2 and 9 of the Patent claims a radiofrequency ablation device comprising a needle array comprising multiple needles (i.e. deploying at least one needle), displaying a real-time ultrasound image of the uterine anatomy (i.e. providing a real-time image , which would be required to be displayed in order to be useful/provide visual confirmation), overlaying onto the real-time image a projected path of the RF device (i.e. projected treatment region would include a projected path of the deployable needle), overlaying onto the real-time image a projected treatment boundary (i.e. projected treatment region is overlaid onto the real-time ultrasound image); recalculating the projected treatment boundary (i.e. the projected treatment boundary is updated, see claims 2 and 9), overlaying onto the real-time image the recalculated projected treatment boundary (the projected treatment region is displayed, and therefore the updated region is displayed as well) and delivering radiofrequency energy to treat the uterine fibroid (i.e. deploying the needle would provide treatment of the fibroid), etc., as claimed in instant claims 2-3, 9-10 and 21-22, the invention of instant claims 2-3, 9-10 and 21-22 is anticipated by claims 1-2 and 9 of the Patent.

Examiner’s Comment
The claims are currently rejected under double patenting.  However, it should be noted that, as similarly set forth in the prosecution history of the parent application 17/028,596, the prior art does not teach or suggest that, after the projected treatment boundary is overlaid onto an image (i.e. real-time image) prior to deployment of the needle array into the uterine fibroid, recalculating the projected treatment boundary based on a second, actual position of the needle array after deployment of the needle array into the uterine fibroid, and delivering radiofrequency energy from the radiofrequency generator through the needle array to treat the uterine fibroid after recalculating the projected treatment boundary and with at least a portion of the uterine fibroid positioned within the recalculated projected treatment boundary on the real-time image, in combination with the other claimed elements. 

Conclusion
This is a continuation of applicant's earlier Application No. 17/028,596.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793